In an action under article 15 of the Real Property Law, by the owner of certain real property situated in Bay Shore, in the defendant Town of Islip: (a) to compel the determination of claims to such property arising out of the town’s acceptance of a purported dedication offer of the property for highway purposes; and (b) for related injunctive and other relief, said town appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County, dated October 19,1960, as denied its motion for summary judgment dismissing the complaint (Rules Civ. Prae., rule 113). It appears from the record that said order of October 19, 1960 was resettled by an order made on April 11, 1962. Pursuant to the authority conferred by statute (Civ. Prae. Act, § 562-a), the latter order has also been reviewed by this court. Order of October 19, 1960, insofar as appealed from, affirmed, with $10 costs and disbursements. Order of April 11, 1962, insofar as it denied the defendant town’s motion for summary judgment, affirmed, without costs. No opinion. Beldoek, P. J., Ughetta, Brennan, Hill and Raibin, JJ., concur.